DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Margaret M. Welsh (Reg. No. 70,745) on 01 July 2021.

The application has been amended as follows: 

The Claims:
6. (Currently Amended) An image display method comprising: 
an imaging step of detecting a dose of an X-ray, which is applied from [[the]] a periphery of a subject on a bed and is transmitted through the subject, and acquiring X-ray data; -4-072388.1425 PATENT 
a calculation step of performing a predetermined calculation on the X-ray data 
a storage step of preserving at least one of the X-ray data and the image data; and 
a display step of displaying an image generated on a basis of the X-ray data on a display unit, 
wherein the calculation step includes: 
a projection data generation step of generating, as the image data, projection data on a basis of the X-ray data, 
a data preservation processing step of preserving at least one of the X-ray data and the projection data in a unit of a predetermined data amount in parallel to an imaging process in the imaging step, and also performing a notification of preservation information indicating a progress situation of a preservation process whenever a preservation of the predetermined data amount is completed, and 
a reconstruction processing step of performing a reconstruction process on the projection data in a unit of a predetermined data amount so as to generate a reconstructed image in parallel to an imaging process in the imaging step, and also performing a notification of reconstruction information indicating a progress situation of the reconstruction process whenever the reconstruction process is performed, and 
wherein the display step further comprises controlling a display timing of a reconstructed image to be displayed on the display unit on a basis of the preservation information and the reconstruction information.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-5 and 7, the prior art failed to disclose or fairly suggested an X-ray CT device as claimed.

With respect to claim 6, the prior art failed to disclose or fairly suggested an image display method as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 29 April 2021 with respect to claims 1-5 and 7 have been fully considered.  The objections of claims 1-5 and 7 have been withdrawn.
Applicant’s amendments filed 29 April 2021 with respect to claims 2 and 4 have been fully considered.  The objection of claims 2 and 4 has been withdrawn.
Applicant’s amendments filed 29 April 2021 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 29 April 2021 with respect to claim 7 have been fully 
Applicant’s amendments filed 29 April 2021 with respect to claim 5 have been fully considered.  The objection of claim 5 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kiyono (U. S. Patent No. 7,245,691 B2) disclosed a radiation tomographic imaging apparatus and an imaging method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884